Citation Nr: 1533206	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-37 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability, to include as the result of muscle atrophy or a nerve disorder.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a bilateral hearing loss disability. 

7.  Entitlement to service connection for a back disability, to include spina bifida and arthritis.

8.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A June 2005 rating decision, in part, denied service connection for muscle atrophy of the bilateral arms, a nerve disability of the bilateral arms, a disability of the hands, a left shoulder disability, a neck disability, an arthritis disability, and a right knee disability.  A January 2006 rating decision, in part, denied service connection for a back disability and a bilateral hearing loss disability.  A January 2007 rating decision denied service connection for a back disability, nerve damage of the right leg, nerve damage of the left leg, and spina bifida.  

It is noted that the issue of service connection for "arthritis" was perfected to the Board.  At the Veteran's Board hearing in April 2015, the Veteran clarified that when he filed a claim for "arthritis" it was in reference to his back disability.  Given this clarification, the Board has recharacterized the issue on appeal as entitlement to service connection for a back disability, to include spina bifida and arthritis.

The issues of entitlement to service connection for a back disability and a leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran has been diagnosed with a bilateral arm disability, a bilateral hand disability, a left shoulder disability, a neck disability, or a right knee disability.

2.  The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSIONS OF LAW

1.  A bilateral arm disability, a bilateral hand disability, a left shoulder disability, a neck disability, and a right knee disability were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing his claimed bilateral arm disability, bilateral hand disability, left shoulder disability, neck disability, or right knee disability.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

With respect to the Veteran's claims of entitlement to service connection for these disabilities, the evidence does not indicate that the Veteran has been diagnosed with such disabilities at any time during the period on appeal.  Instead, the only suggestion that the Veteran may have such disabilities is lay testimony from the Veteran and his spouse, and such lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence indicating that the Veteran has indeed been diagnosed with such disabilities, VA examinations addressing these claims are unwarranted.

The Veteran was provided with an audiological examination in September 2005, with an addendum opinion rendered in January 2006.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination.  The Board, therefore, finds the January 2006 examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran and his spouse presented testimony before the undersigned during an April 2015 videoconference hearing, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Bilateral Arm Disability, a Bilateral Hand Disability, a Left Shoulder Disability, a Neck Disability, and a Right Knee Disability

The Veteran contends that he has a bilateral arm disability, a bilateral hand disability, a left shoulder disability, a neck disability, and a right knee disability as the result of active duty service.  The Veteran's claims will be discussed together because they all fail for the same reason: the Veteran has not shown a current disability with respect to any of these claims.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Upon review of the medical evidence of record, the Veteran has not shown evidence of the above-claimed disabilities at any time since he filed his claim in June 2004.  Furthermore, x-rays of the cervical spine in December 1987and May 2004 showed no major abnormality and radiological imaging of the Veteran's knees in November 2004 was interpreted as normal.   In June 2004, a VA medical professional wrote that he had reviewed the Veteran's cervical spine x-rays and found no evidence of any arthritic changes or degenerative disc problem. While the Board acknowledges that the Veteran may complain of symptoms such as pain, VA does not generally grant service connection for symptoms of pain alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  

With respect to the Veteran's lay statements regarding symptoms such as pain and numbness the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a bilateral arm disability, a bilateral hand disability, a left shoulder disability, a neck disability, or a right knee disability at this time.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral arm disability, a bilateral hand disability, a left shoulder disability, a neck disability, or a right knee disability.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Bilateral Hearing Loss Disability

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss, as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

With regard to the presence of a current disability, the Veteran was diagnosed at his September 2005 examination with a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service as a jet aircraft mechanic.  The second Hickson element, evidence of an in-service event, disease, or injury, namely noise exposure, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral hearing loss disability.  Turning to a review of the evidence of record, in June 1972, December 1973, and May 1977, the Veteran denied experiencing ear, nose, or throat trouble, or hearing loss.  Reports of Medical Examination from December 1973 and May 1977 showed normal hearing.  A hearing test from September 1972 showed normal results.  

The Veteran underwent a VA examination in September 2005, with a supplemental opinion rendered in January 2006.  The examiner noted that puretone audiometry testing from June 1972, September 1972, December 1973, and May 1977 showed normal hearing acuity in both ears.  The examiner noted that the Veteran reported a significant post-service occupational noise exposure, working as a truck driver and around machinery such as hydraulic pumps, air compressors, and pressers.  The Veteran additionally reported experiencing recreational noise exposure from guns and motorcycles.  The examiner noted that the Veteran showed normal hearing acuity throughout his military service and for several years following his military discharge.  Upon consideration of this evidence, the examiner concluded that the Veteran's hearing loss was not likely the result of military noise exposure.  

To the extent that the Veteran believes that his bilateral hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's hearing until the time of his June 2004 claim, approximately 30 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with hearing loss consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention these symptoms at any time for approximately 30 years following service.  While the Veteran's failure to seek treatment for some 30 years following service is not a dispositive fact on its own, it is a factor that weighs against the Veteran's claim.  Additionally, audiometric testing at separation did not show that the Veteran had a hearing loss disability, thereby providing clinical evidence that the Veteran did not have a hearing loss disability at that time.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a bilateral hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a bilateral hearing loss disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral arm disability, to include as the result of muscle atrophy or a nerve disorder, is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a neck disability is denied.

Service connection for a right knee disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Additional development is required with respect to the Veteran's claims of entitlement to service connection for a back disability, to include spina bifida, and a bilateral leg disability.  

Spina bifida is a birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2014).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

The Board notes that the evidence of record, for example a June 2004 notation, indicates that x-ray examination of the Veteran's back showed spina bifida occulta at the S1 level.  The Veteran was afforded with an examination of his back in September 2005, at which time the examiner indicated that the Veteran had only a "report" of spina bifida "without evidence on previous MRI", and the examiner accordingly did not provide an opinion regarding the relationship between the Veteran's spina bifida and his military service.  Given that the Veteran appears to have been diagnosed with spina bifida with supporting radiological evidence in June 2004, the Veteran should be provided with another examination in order to address whether his military service superimposed additional disability onto the Veteran's pre-existing spina bifida defect.

Furthermore, the Board notes that the Veteran has been diagnosed, for example in December 2005, with neuropathy of the lower extremities, which the Veteran contends is related to his active duty service.  The Veteran has not been afforded with an examination addressing the relationship, if any, between his neuropathy of the lower extremities and his military service, and such an examination should be provided to the Veteran on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back disability, to include spina bifida, and any bilateral leg disability, to include neuropathy.  The examiner should provide answers to the following questions, and provide a rationale for the opinions:

a) Provide all pertinent diagnoses affecting the Veteran's low back and bilateral legs.

b) For any current disability of the lower back that is considered to be a congenital defect (for example, spina bifida), address whether an additional back or leg disability was superimposed upon that defect during service.  This opinion should consider all pertinent evidence, including the Veteran's in-service treatment for low back pain.  

Also state whether or not the spina bifida disability increased in severity during service.  If so, state whether any increase in disability was due to the natural progress of the disorder.

c) For any current disability of the low back that is not a congenital defect, and for the Veteran's bilateral leg disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had an onset in service or is otherwise related to service, to include the Veteran's complaints of back problems noted in the service treatment records.

d) To the extent that it is found that the Veteran has a back disability as the result of service, provide an opinion as to whether the Veteran's bilateral leg disability was caused by the Veteran's back disability.

e) To the extent that it is found that the Veteran has a back disability as the result of service, provide an opinion as to whether the Veteran's bilateral leg disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's back disability.

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


